Case 1:19-cv-00168-LEK-KJM Document 53 Filed 04/29/20 Page 1 of 20    PageID #: 516



                        UNITED STATES DISTRICT COURT

                              DISTRICT OF HAWAII


   HUNTER KILLER PRODUCTIONS, ET           CIV. NO. 19-00168 LEK-KJM
   AL.,

                     Plaintiffs,

         vs.

   QAZI MJUHAMMAD ZARLISH, ET AL.;

                     Defendants.


            ORDER: GRANTING PLAINTIFFS’ OJECTIONS; REJECTING
      THE MAGISTRATE JUDGE’S FINDINGS AND RECOMMENDATION TO DENY
       PLAINTIFFS’ MOTION FOR DEFAULT JUDGMENT AGAINST DEFENDANT
   NGHI PHAN NHAT; AND REMANDING THE MOTION TO THE MAGISTRATE JUDGE

               On September 6, 2019, Plaintiffs Hunter Killer

  Productions, Inc.; TBV Productions, LLC; Venice PI, LLC;

  Bodyguard Productions, Inc.; and LHF Productions, Inc.

  (“Plaintiffs”) filed their Motion for Default Judgment Against

  Defendant Nghi Phan Nhat (“Motion”).        [Dkt. no. 37.]     On

  November 7, 2019, the magistrate judge issued his findings and

  recommendation to deny the Motion (“F&R”).         [Dkt. no. 46.]

  Before the Court is Plaintiffs’ objections to the F&R

  (“Objections”), filed on November 20, 2019.          [Dkt. no. 48.]      The

  Court has considered the Objections as a non-hearing matter

  pursuant to Rule LR7.1(d) of the Local Rules of Practice for the

  United States District Court for the District of Hawaii (“Local

  Rules”).     For the reasons set forth below, Plaintiffs’
Case 1:19-cv-00168-LEK-KJM Document 53 Filed 04/29/20 Page 2 of 20   PageID #: 517



  Objections are hereby granted, the F&R is rejected, and

  Plaintiffs’ Motion is remanded to the magistrate judge for

  further consideration.

                                    BACKGROUND

                The relevant factual and procedural background of this

  case is set forth in the F&R and will not be repeated here.              In

  the F&R, the magistrate judge concluded that subject-matter

  jurisdiction exists over the claims in this case, pursuant to 28

  U.S.C. §§ 1331, 1338, and 17 U.S.C. § 101.         [F&R at 4.]     The

  magistrate judge, however, concluded that personal jurisdiction

  over Defendant Nghi Phan Nhat (“Nhat”) is lacking and

  recommended that this Court deny Plaintiffs’ Motion.           [Id. at 4,

  13.]

                Because Plaintiffs completed service upon Nhat, the

  magistrate judge analyzed whether personal jurisdiction exists

  over Nhat based on the Fed. R. Civ. P. 4(k)(2),1 which is often


         1   Rule 4(k)(2) states:

                For a claim that arises under federal law,
                serving a summons or filing a waiver of service
                establishes personal jurisdiction over a
                defendant if:

                     (A) the defendant is not subject to
                     jurisdiction in any state’s courts of
                     general jurisdiction; and

                     (B) exercising jurisdiction is consistent
                     with the United States Constitution and
                     laws.


                                        2
Case 1:19-cv-00168-LEK-KJM Document 53 Filed 04/29/20 Page 3 of 20   PageID #: 518



  referred as the federal long-arm statute.         The magistrate judge

  concluded that Plaintiffs’ claims arise under federal law, and

  Nhat is not subject to the jurisdiction of any state court of

  general jurisdiction because he is a resident of Vietnam.            Thus,

  the magistrate judge’s analysis focused on whether the exercise

  of personal jurisdiction over Nhat would comport with due

  process.    [Id. at 3-5.]

              Because Plaintiffs’ position is that specific

  jurisdiction exists over Nhat and they do not assert general

  jurisdiction exists, the magistrate judge analyzed whether

  Nhat’s contacts with the United States satisfy the Ninth

  Circuit’s three-part test to determine whether a non-resident

  has sufficient minimum contacts with the forum.          [Id. at 5-6

  (citing Pebble Beach Co. v. Caddy, 453 F.3d 1151, 1155 (9th Cir.

  2006)).]    The magistrate judge ultimately found that Plaintiffs

  failed to establish that Nhat either purposefully directed his

  activities toward the United States; [id. at 9-10;] or

  purposefully availed himself of the privileges of conducting

  business in the United States, [id. at 12].          Because Plaintiffs

  failed to establish the first prong of the three-part test, the

  magistrate judge declined to address the remaining prongs.             [Id.

  at 13.]

              In the Objections, Plaintiffs argue: 1) Nhat has

  sufficient minimum contacts with the United States because of


                                       3
Case 1:19-cv-00168-LEK-KJM Document 53 Filed 04/29/20 Page 4 of 20   PageID #: 519



  the operation of the website, apkmirrordownload.com (“APK

  Site”); 2) Nhat’s contacts with both Hawai`i and the United

  States through the interactive nature of the APK Site and the

  Show Box software application (“Show Box app”), which is

  promoted and distributed on the APK Site, are sufficient to

  establish minimum contacts with the forum; 3) Plaintiffs’ claims

  arise out of or relate to Nhat’s forum-related activities; and

  4) exercising jurisdiction over Nhat would be reasonable.

                                   STANDARD

              This Court reviews a magistrate judge’s findings and

  recommendations under the following standard:

                   When a party objects to a magistrate judge’s
              findings or recommendations, the district court
              must review de novo those portions to which the
              objections are made and “may accept, reject or
              modify, in whole or in part, the findings or
              recommendations made by the magistrate judge.”
              28 U.S.C. § 636(b)(1); see also United States v.
              Raddatz, 447 U.S. 667, 673 (1980); United States
              v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir.
              2003) (en banc) (“[T]he district judge must
              review the magistrate judge’s findings and
              recommendations de novo if objection is made, but
              not otherwise.”).

                   Under a de novo standard, this Court reviews
              “the matter anew, the same as if it had not been
              heard before, and as if no decision previously
              had been rendered.” Freeman v. DirecTV, Inc.,
              457 f.3d 1001, 1004 (9th Cir. 2006); United
              States v. Silverman, 861 F.2d 571, 576 (9th Cir.
              1988). The district court need not hold a de novo
              hearing; however, it is the court’s obligation to
              arrive at its own independent conclusion about
              those portions of the magistrate judge’s findings
              or recommendations to which a party objects.


                                       4
Case 1:19-cv-00168-LEK-KJM Document 53 Filed 04/29/20 Page 5 of 20   PageID #: 520



               United States v. Remsing, 874 F.2d 614, 616 (9th
               Cir. 1989).

  Muegge v. Aqua Hotels & Resorts, Inc., Civil 09-00614 LEK-BMK,

  2015 WL 4041313, at *2 (D. Hawai`i June 30, 2015) (alteration in

  Muegge) (some citations omitted).

                                  DISCUSSION

  I.    Personal Jurisdiction

               The magistrate was correct that Plaintiffs’ claims

  arise under federal law and that Nhat is not subject the

  jurisdiction of any state court in this country.          See F&R at 5.2

  Plaintiffs filed proof that Nhat was served with the Complaint,

  [filed 4/3/19 (dkt. no. 1),] and Summons, with a Vietnamese

  translation, on June 5, 2019.       See Letter to the Clerk’s Office

  from Plaintiffs’ counsel, filed 5/29/19 (dkt. no. 19)

  (transmitting a package with the documents for service on Nhat

  and a prepaid FedEx envelope); Decl. of Stephanie Kessner

  (“Kessner Decl.”), filed 6/10/19 (dkt. no. 20) (confirming


        2   The Complaint alleges:

               Plaintiffs bring this action under: (a) the
               United States Copyright Act of 1976, as amended,
               17 U.S.C. §§ 101, et seq. (the “Copyright Act”)
               and allege that Defendants are liable for direct
               and contributory copyright infringement in
               violation of 17 U.S.C. §§ 106 and 501; (b) the
               Lanham Act of 1946, as amended, 15 U.S.C.
               §§ 1051, et seq. . . .

  [Complaint at ¶ 2.] The Complaint also alleges Nhat “is a
  resident of Haiduong, Vietnam.” [Id. at ¶ 120.]


                                       5
Case 1:19-cv-00168-LEK-KJM Document 53 Filed 04/29/20 Page 6 of 20   PageID #: 521



  service of the FedEx package on Nhat).         Thus, under the federal

  long-arm statute, the only disputed issue before this Court is

  whether “exercising jurisdiction is consistent with the United

  States Constitution and laws.”       See Fed. R. Civ. P. 4(k)(2)(B).

  In other words, would “exercising jurisdiction [over Nhat]

  comport[] with due process?”       See Hydentra HLP Int’l Ltd. v.

  Sagan Ltd., 783 F. App’x 663, 665 (9th Cir. 2019) (citing

  Holland Am. Line Inc. v. Wartsila N. Am., Inc., 485 F.3d 450,

  461 (9th Cir. 2007)).

                   The due process analysis under the third
              part of the federal long-arm statute “is nearly
              identical to traditional personal jurisdiction
              analysis,” [Holland Am. Line Inc., 485 F.3d] at
              462, which requires:

                    (1) The non-resident defendant must
                    purposefully direct his activities or
                    consummate some transaction with the forum
                    or resident thereof . . . ; (2) the claim
                    must be one which arises out of or relates
                    to the defendant’s forum-related activities;
                    and (3) the exercise of jurisdiction must
                    comport with fair play and substantial
                    justice, i.e. it must be reasonable.

              Mavrix [Photo, Inc. v. Brand Techs., Inc.], 647
              F.3d [1218,] 1227–28 [(9th Cir. 2011)] (emphasis
              in original) (quotation omitted). The key
              difference under the federal long-arm statute as
              compared to traditional personal jurisdiction
              analysis is that, “rather than considering
              contacts between the [defendant] and the forum
              state, we consider contacts with the nation as a
              whole.” Holland Am. Line Inc., 485 F.3d at 462.

  Id. (some alterations in Hydentra HLP).         The plaintiff has the

  burden of proof as to the first two requirements.           Cf. Morrill


                                       6
Case 1:19-cv-00168-LEK-KJM Document 53 Filed 04/29/20 Page 7 of 20   PageID #: 522



  v. Scott Fin. Corp., 873 F.3d 1136, 1142 (9th Cir. 2017)

  (stating the burden of proof for the virtually identical factors

  in the specific jurisdiction analysis).         “If the plaintiff

  succeeds in satisfying both of the first two prongs, the burden

  then shifts to the defendant to present a compelling case that

  the exercise of jurisdiction would not be reasonable.”             Id.

  (citation and internal quotation marks omitted).

        A.    Purposeful Direction

              The purposeful direction analysis has been equated

  with the “effects test” described in Calder v. Jones, 465 U.S.

  783 (1984).      Freestream Aircraft (Bermuda) Ltd. v. Aero Law

  Grp., 905 F.3d 597, 605 (9th Cir. 2018)         “Under the Calder

  effects test, purposeful direction exists when a defendant

  allegedly: (1) committed an intentional act, (2) expressly aimed

  at the forum state, (3) causing harm that the defendant knows is

  likely to be suffered in the forum state.”         Id. at 604 n.3

  (citation and internal quotation marks omitted).

              1.     Intentional Act

              In the context of the purposeful direction analysis,

  “[a]n intentional act is one ‘denot[ing] an external

  manifestation of the actor’s will . . . not includ[ing] any of

  its results, even the most direct, immediate, and intended.’”

  Morrill, 873 F.3d at 1142 (some alterations in Morrill) (quoting

  Washington Shoe Co. v. A-Z Sporting Goods, Inc., 704 F.3d 668,


                                       7
Case 1:19-cv-00168-LEK-KJM Document 53 Filed 04/29/20 Page 8 of 20   PageID #: 523



  673-74 (9th Cir. 2012)).3      The Complaint alleges the following

  facts: Nhat operates the APK Site; [Complaint at ¶ 121;] the APK

  Site includes a page where the Show Box app is available to be

  downloaded; [id. at ¶ 124;] on March 12, 2019, Plaintiffs’

  counsel sent notices regarding the download page on the APK

  Site; [id. at ¶ 126;] and, as of March 28, 2019, the APK Site

  was still active and was still distributing the Show Box app,

  [id.].    Plaintiffs presented evidence that the APK Site

  continued to promote and distribute the Show Box app through

  May 27, 2019.     See Motion, Decl. of Counsel (“Culpepper Decl.”)

  at ¶ 3.

              As noted by the magistrate judge, Plaintiffs obtained

  an entry of default against Nhat on July 9, 2019.           [F&R at 4

  (citing ECF No. 29).]      In light of the entry of default, all the

  Complaint’s factual allegations must be accepted as true, except

  for the allegations regarding the amount of Plaintiffs’ damages.

  See Yoo v. Arnold, 615 F. App’x 868, 870 (9th Cir. 2015) (citing

  TeleVideo Sys., Inc. v. Heidenthal, 826 F.2d 915, 917–18 (9th

  Cir. 1987)).    Based on the allegations cited supra, which are

  assumed to be true for purposes of the Motion, this Court finds


        3Washington Shoe has been abrogated as to the
  “individualized targeting” theory. Axiom Foods, Inc. v.
  Acerchem Int’l, Inc., 874 F.3d 1064, 1070 (9th Cir. 2017). The
  “individualized targeting” theory does not apply in this case
  because the Complaint does not allege any Plaintiff is a Hawai`i
  resident.


                                       8
Case 1:19-cv-00168-LEK-KJM Document 53 Filed 04/29/20 Page 9 of 20   PageID #: 524



  that Nhat committed an intentional act for purposes of the

  Calder effects test.

              2.    Expressly Aimed at the Forum

              [T]wo factors are considered in determining
              whether an action is expressly aimed at the forum
              state:

                    (1) First, the relationship must arise out
                    of contacts that the defendant himself
                    creates with the forum State. . . . Put
                    simply, however significant the plaintiff’s
                    contacts with the forum may be, those
                    contacts cannot be decisive in determining
                    whether the defendant’s due process rights
                    are violated.

                    (2) Second, our “minimum contacts” analysis
                    looks to the defendant’s contacts with the
                    forum State itself, not the defendant’s
                    contacts with persons who reside there.

  Morrill, 873 F.3d at 1143 (emphasis and some alterations in

  Morrill) (quoting Walden v. Fiore, 134 S. Ct. 1115, 1122

  (2014)).    However, because the purposeful direction analysis is

  being conducted in the context of the federal long-arm statute,

  Nhat’s contacts with the United States as whole – not just his

  contacts with the State of Hawai`i – must be considered.            See

  Holland Am. Line Inc., 485 F.3d at 462.

              Plaintiffs have submitted evidence that the APK Site

  is registered with Namesilo, LLC (“Namesilo”) and hosted by

  CloudFlare, Inc. (“CloudFlare”), both of which are companies

  located in the United States.       See Culpepper Decl. at ¶ 2

  (stating Plaintiffs’ counsel “sent notices pursuant to 17 U.S.C.


                                       9
Case 1:19-cv-00168-LEK-KJM Document 53 Filed 04/29/20 Page 10 of 20   PageID #:
                                    525


 § 512(c)(3)(A) of the Digital Millennium Copyright Act (‘DMCA’)

 to [Nhat]’s domain registrar Namesilo . . . and provider

 CloudFlare”), Exh. 1 (letter dated 3/1/19 to Namesilo, in

 Phoenix, Arizona, from Plaintiffs’ counsel), Exh. 2 (letter

 dated 3/20/19 to Copyright Agent, Justin Paine, of CloudFlare in

 San Francisco, California, from Plaintiffs’ counsel); see also

 Complaint at ¶ 122 (alleging Nhat registered the APK Site “on

 June 20, 2016 through the domain registrar Namesilo, LLC (a

 United States company based in Arizona)”).4         Plaintiffs’ counsel

 states that, in response to the DMCA subpoenas, Namesilo and

 CloudFlare provided him with information about Nhat.           [Culpepper

 Decl. at ¶ 2.]    Plaintiffs have also presented evidence that

 advertisements which appear to be from the United States were

 displayed on the APK Site.      See id. at ¶ 13, Exh. 5 (screenshot

 of the APK Site as it appeared on 3/28/19, showing Netflix

 advertisements).

            In addition, the APK Site displays a “DMCA Policy”

 which states:

            All the content on apkmirrordownload.com is
            either submitted to apkmirrordownload by email or
            is readily available in various places on the
            internet and believed to be in public domain.
            Content (including images and videos) posted are
            believed to be posted within our rights according


       4Plaintiffs also allege all of the defendants “use many
 United States based sources for their activities such as . . .
 the name server Cloudflare, Inc.” [Complaint at ¶ 13.]


                                     10
Case 1:19-cv-00168-LEK-KJM Document 53 Filed 04/29/20 Page 11 of 20   PageID #:
                                    526


            to the U.S. Copyright Fair Use Act (Title 17,
            U.S. Code.)

            Notification of Copyright Infringement

            apkmirrordownload.com is in compliance with 17
            U.S.C. § 512 and the Digital Millennium Copyright
            Act (“DMCA”). It is our policy to respond to any
            infringement notices and take appropriate actions
            under the Digital Millennium Copyright Act
            (“DMCA”) and other intellectual property laws.

            If your copyrighted material has been posted on
            APKversion.net or if links to your copyrighted
            material are returned through any search engine
            and you want this material removed, you must
            provide a written communication that details the
            information listed in the following section.
            Please be aware that you will be liable for
            damages (including costs and attorneys’ fees) if
            you misrepresent information listed on our site
            that is infringing on your copyrights. We
            suggest that you first contact an attorney for
            legal assistance on this matter.

 [Culpepper Decl. at ¶ 8 (screenshot from APK Site, as it

 appeared on 9/2/19).]      The display of this policy on the APK

 Site shows that Nhat was aware of, and attempted to invoke the

 protections of, potentially applicable United States law.

            Plaintiffs have also submitted evidence that, in order

 to use Namesilo’s services, Nhat agreed to the following:

            Except as otherwise set forth . . . , with
            respect to any dispute over a domain name
            registration, this Agreement, your rights and
            obligations and all actions contemplated by this
            Agreement shall be governed by the laws of the
            United States of America and the State of
            Arizona, as if the Agreement was a contract
            wholly entered into and wholly performed within
            the State of Arizona.



                                     11
Case 1:19-cv-00168-LEK-KJM Document 53 Filed 04/29/20 Page 12 of 20   PageID #:
                                    527


 [Id. at ¶ 10 (screenshot of Namesilo’s website, showing terms

 and conditions of service, as of 9/2/19).]         Similarly,

 CloudFlare users acknowledge that their agreement with

 CloudFlare will be governed by California law.          [Id. at ¶ 11

 (screenshot of CloudFlare’s website, showing terms and

 conditions, as of 9/2/19).]       Although Plaintiffs’ claims in this

 case do not arise from Nhat’s agreements with Namesilo and

 CloudFlare, Nhat’s willingness to be bound by federal, Arizona,

 and California law supports Plaintiffs’ position that Nhat

 established a relationship with the forum, i.e. the United

 States.

              Further, as of March 15, 2019, more than 7.6% of the

 visits to the APK Site were by United States users.          [Complaint

 at ¶ 123.]    As of September 5, 2019, the APK Site was receiving

 approximately 14,600 clicks per month.        [Culpepper Decl. at ¶ 9

 (describing counsel’s use of www.spyfu.com (“SpyFu”) to analyze

 traffic on the APK Site and including a screenshot of counsel’s

 SpyFu query about the APK Site).]        As to all of the defendants

 in this case, Plaintiffs allege the defendants:

 -“collect log files including the Internet Protocol (‘IP’)
      address, Internet Service Provider (‘ISP’) and browser type
      of each user who visits their websites”; [Complaint at
      ¶ 7;]

 -“use cookies and web beacons to store information such as
      personal preferences of users who visit their websites”;
      [id. at ¶ 8;]



                                     12
Case 1:19-cv-00168-LEK-KJM Document 53 Filed 04/29/20 Page 13 of 20   PageID #:
                                    528


 -“obtain financial benefit from their users in Hawaii via third
      party advertisements”; [id. at ¶ 9;]

 -“use the cookies, log files and/or web beacons to narrowly
      tailor the website viewing experience to the geolocation of
      the user” and “users in Hawaii receive advertisements based
      upon their location and websites they have previously
      visited”; [id. at ¶ 10;] and

 -“promote overwhelmingly if not exclusively motion pictures
      produced by United States companies on their websites,”
      [id. at ¶ 14].

 If these factual allegations regarding all defendants were

 considered, they would be accepted as true for purposes of the

 Motion, and they would show that the APK Site collected

 information from its United States users and obtained financial

 benefits from that information.       However, Plaintiffs’

 generalized allegations about all of the defendants collectively

 arguably cannot be considered in the analysis of whether

 personal jurisdiction exists over Nhat.         See In re Boon Glob.

 Ltd., 923 F.3d 643, 651 (9th Cir. 2019) (“[E]ach party’s

 ‘contacts with the forum [s]tate must be assessed individually.’

 Calder v. Jones, 465 U.S. 783, 790, 104 S. Ct. 1482, 79 L. Ed.

 2d 804 (1984).    The district court therefore erred in not

 conducting an individualized jurisdictional analysis for each

 . . . party.”).

            Plaintiffs’ specific evidence about Nhat – his use of

 Namesilo and CloudFlare; the appearance of United States

 advertisements on the APK Site; and his invocation of rights



                                     13
Case 1:19-cv-00168-LEK-KJM Document 53 Filed 04/29/20 Page 14 of 20   PageID #:
                                    529


 under the DMCA – shows that Nhat previously established contacts

 with the United States.      This is also supported by the

 allegations regarding all defendants generally, although this

 Court emphasizes that it has not relied upon the general

 allegations about all defendants in its analysis.          This Court

 therefore finds that Nhat has established a relationship with

 the forum which is based on his own contacts and which is

 independent of Plaintiffs’ contacts with the forum.          See

 Morrill, 873 F.3d at 1143.

             As to the “minimum contacts” requirement, the Ninth

 Circuit has stated:

                  Constitutional due process requires that
             defendants “have certain minimum contacts” with a
             forum state “such that the maintenance of the
             suit does not offend ‘traditional notions of fair
             play and substantial justice.’” Int’l Shoe Co.
             v. Washington, 326 U.S. 310, 316, 66 S. Ct. 154,
             90 L. Ed. 95 (1945) (quoting Milliken v. Meyer,
             311 U.S. 457, 463, 61 S. Ct. 339, 85 L. Ed. 278
             (1940)). Minimum contacts are shown if the
             defendant . . . has sufficient contacts arising
             from or related to specific transactions or
             activities in the forum state (specific
             jurisdiction). Schwarzenegger [v. Fred Martin
             Motor Co.], 374 F.3d [797,] 800-02 [(9th Cir.
             2004)].

 Id. at 1141–42.     This Court finds that Nhat’s contacts with the

 United States, described supra, are sufficiently extensive so

 that the exercise of personal jurisdiction over him would not

 violate the “traditional notions of fair play and substantial

 justice.”    See Int’l Shoe, 326 U.S. at 316.


                                     14
Case 1:19-cv-00168-LEK-KJM Document 53 Filed 04/29/20 Page 15 of 20   PageID #:
                                    530


             Based on the foregoing, this Court finds Nhat has

 engaged in conduct that was expressly aimed at the United

 States.

             3.   Causing Harm in the Forum

             The final factor of the Calder effects test asks

 whether Nhat was allegedly “causing harm that [he knew was]

 likely to be suffered in the forum.”        See Freestream Aircraft,

 905 F.3d at 604 n.3.     On March 12, 2019, Plaintiffs’ counsel

 sent a letter to Nhat by email and airmail from Hawai`i,

 notifying him that two lawsuits were filed against him in this

 district court, pursuant to United States law (“3/12/19

 Letter”).    [Culpepper Decl. at ¶ 2, Exh. 8 (3/12/19 Letter).]

 The 3/12/19 Letter stated:

                  Promoting and/or Distributing an app such as
             Showbox and Popcorn Time for the purposes of
             infringing copyright protected material
             constitutes contributory copyright infringement,
             which is a violation of the Federal copyright
             statute, found at 17 U.S.C. §§ 501-506. The
             Federal copyright statutes provide protection for
             copyright owners and permits the copyright owner
             to impound your material, recover their
             attorney’s fees from the infringer, and seek
             damages of $750.00 to $150,000.00 per work,
             depending on the circumstances surrounding the
             infringement.

                  Please appreciate that our clients invested
             significant time, effort and money in making and
             marketing their motion pictures. Accordingly,
             they request financial compensation for the
             damages caused by piracy apps such as the ones
             you promote and distrubte [sic].



                                     15
Case 1:19-cv-00168-LEK-KJM Document 53 Filed 04/29/20 Page 16 of 20   PageID #:
                                    531


                 . . . We would like for you to agree to
            cease all promotion and/or distribution of piracy
            apps and pay a small portion of our clients’
            damages. . . .

 [Culpepper Decl., Exh. 8 at 1-2.]        Plaintiffs’ counsel also sent

 the Complaint and other documents to Nhat by email on April 3,

 2019.   [Culpepper Decl. at ¶ 3.]        Plaintiff submitted an email

 indicating that Nhat received emails from Plaintiffs’ counsel,

 although Nhat’s email does not state when he received counsel’s

 emails.   See id., Exh. 3 (email dated 6/13/19 from

 phannhatnghi@gmail.com to Kerry Culpepper).         The APK Site

 continued to offer the Show Box app until at least May 27, 2019.

 See Culpepper Decl. at ¶ 3 (“Defendant [Nhat] never replied to

 my emails until after a local counsel in Vietnam I engaged to

 confirm his address contacted him on May 27, 2019.          Up until

 that time his website continued to promote and distribute Show

 Box app . . . .”).

            The record in this case, read in its entirety, is

 sufficient to establish, for purposes of the Motion, that Nhat’s

 APK Site was “causing harm that [he knew was] likely to be

 suffered in the” United States.       Because all three parts of the

 Calder effects test have been established, the Court finds that

 Nhat purposefully directed his activities at the United States.




                                     16
Case 1:19-cv-00168-LEK-KJM Document 53 Filed 04/29/20 Page 17 of 20   PageID #:
                                    532


       B.   Forum-Related Activities

            The second issue in the due process analysis is

 whether Plaintiffs’ claims arise out of, or relate to, Nhat’s

 forum-related activities.      See Mavrix, 647 F.3d at 1227–28.

 Nhat’s forum-related activities involve the operation of the APK

 Site, and Plaintiffs’ claims arise out of, or relate to, those

 activities because their claims against him arise from the

 promotion and distribution of the Show Box app on the APK Site.

 See Complaint at ¶ 124 (alleging the APK Site includes a page

 “where various versions of the Show Box app are available for

 download”), ¶ 136 (“The Show Box app provides an interface so

 that users can easily copy copyright protected content.”), ¶ 141

 (“Upon information and belief, the Show Box app is using one or

 more addons for streaming infringing content, including

 Plaintiffs’ Works.”),5 ¶ 146 (“Neither Defendants nor their Show

 Box app have a license from Plaintiffs to stream and/or download

 copies of Plaintiffs’ Works.”), ¶ 148 (“Defendants’ users use

 the Show Box app for its intended and unquestionably infringing

 purposes, most notably to obtain immediate, unrestricted, and

 unauthorized access to unauthorized copies of Plaintiffs’

 Copyrighted Works.”).




       5The “Works” are the motion pictures listed in Exhibit 1 to
 the Complaint. Plaintiffs own the copyrights to the Works.
 [Complaint at ¶ 16.]


                                     17
Case 1:19-cv-00168-LEK-KJM Document 53 Filed 04/29/20 Page 18 of 20   PageID #:
                                    533


              The second requirement in the due process analysis is

 therefore satisfied.

       C.     Reasonableness

              The final issue in the due process analysis is whether

 the exercise of jurisdiction over Nhat in this case would be

 reasonable.    See Mavrix, 647 F.3d at 1228.       Nhat has the burden

 of proving that the exercise of jurisdiction would be

 unreasonable.    See Morrill, 873 F.3d at 1142.        Because Nhat has

 not appeared in this case, he has made no attempt to carry his

 burden.    Further, the record reflects that Nhat has been able

 to: receive service of documents in this case; see Kessner Decl.

 at ¶¶ 3-4 (citing dkt. nos. 20-1, 20-2); and communicate with

 Plaintiffs’ counsel about this case, see Culpepper Decl., Exh. 4

 (email chain between Nhat and Plaintiffs’ counsel during June

 2019).     The Court therefore concludes that the exercise of

 jurisdiction over Nhat in this case would be reasonable.

       D.     Summary

              All three requirements of the due process analysis

 have been met.    See Mavrix, 647 F.3d at 1227–28.        This Court

 therefore concludes that exercising personal jurisdiction over

 Nhat in this case would comport with due process.          See Hydentra

 HLP, 783 F. App’x at 665.      As previously noted, Plaintiffs’

 claims against Nhat arise under federal law, and Nhat is not

 subject to the jurisdiction of any state court in the United


                                     18
Case 1:19-cv-00168-LEK-KJM Document 53 Filed 04/29/20 Page 19 of 20   PageID #:
                                    534


 States.   This Court therefore concludes that service of the

 Complaint and Summons on Nhat establishes personal jurisdiction

 over him, pursuant to Fed. R. Civ. P. 4(k)(2).

            Because this Court concludes that personal

 jurisdiction exists over Nhat, Plaintiffs’ Objections are

 granted, and the F&R is rejected.

 II.   Default Judgment

                 Following a determination that jurisdiction
            is proper, the Court must consider whether
            default judgment is appropriate. The court
            should consider the following factors in deciding
            whether to grant a motion for default judgment:

                  (1) the possibility of prejudice to the
                  plaintiff;

                  (2) the merits of plaintiff’s substantive
                  claim;

                  (3)   the sufficiency of the complaint;

                  (4) the sum of money at stake in the
                  action;

                  (5) the possibility of a dispute concerning
                  material facts;

                  (6) whether the default was due to
                  excusable neglect; and

                  (7) the strong policy underlying the
                  Federal Rules of Civil Procedure favoring
                  decisions on the merits.

            See Eitel [v. McCool], 782 F.2d [1470,] 1471-72
            [(9th Cir. 1986)] (the Eitel factors).

 Trs. of Haw. Sheet Metal Workers’ Tr. Funds v. Akua Air

 Conditioning LLC, CIVIL NO. 19-00404 HG-WRP, 2019 WL 7480505, at


                                     19
Case 1:19-cv-00168-LEK-KJM Document 53 Filed 04/29/20 Page 20 of 20   PageID #:
                                    535


 *2 (D. Hawai`i Dec. 3, 2019), report and recommendation adopted,

 2020 WL 50414 (Jan. 3, 2020).       The magistrate judge did not

 reach the analysis of the Eitel factors because he concluded

 that personal jurisdiction was lacking.         The Motion is therefore

 remanded to the magistrate judge so that he can conduct the

 analysis of the Eitel factors in the first instance.

                                 CONCLUSION

            On the basis of the foregoing, Plaintiffs’

 November 20, 2019 objections to the magistrate judge’s

 November 7, 2019 Findings and Recommendation to Deny Plaintiffs’

 Motion for Default Judgment Against Defendant Nghi Phan Nhat are

 HEREBY GRANTED.     The magistrate judge’s F&R is REJECTED, and

 Plaintiffs’ Motion for Default Judgment Against Defendant Nghi

 Phan Nhat, filed September 6, 2019, is REMANDED to the

 magistrate judge for further consideration.

            IT IS SO ORDERED.

            DATED AT HONOLULU, HAWAII, April 29, 2020.




 HUNTER KILLER PRODUCTIONS, ET AL. VS. QAZI MUHAMMAF ZARLISH, ET.
 AL; CV 19-00168 LEK-KJM; ORDER GRANTING PLAINTIFFS’ OBJECTIONS;
 REJECTING MAGISTRATE JUDGE’S FINDINGS AND RECOMMENDATION TO DENY
 PLAINTIFFS’ MOTION FOR DEFAULT JUDGMENT AGAINST DEFENDANT NGHI
 PHAN NHAT; AND REMANDING MOTION TO MAGISTRATE JUDGE


                                     20
